Title: From Thomas Jefferson to Caesar A. Rodney, 17 June 1803
From: Jefferson, Thomas
To: Rodney, Caesar A.


          
            Dear Sir
                     
            Washington June 17. 1803.
          
          The inclosed is put under cover to you, because I do not know to what particular place to address it. it proposes to the person to whom it is addressed to be a Commissioner of the land office either in the Eastern or Western district of the Missisipi state (temporary offices) and if the latter should be preferred, to add to it the appointment of judge there, vacant by a late resignation. I shall be happy if they are accepted.
          I owe you an answer to a letter long since recieved and which constant emploiment has prevented my answering. it was on the subject of Colo. Mc.lane. you will recollect that when Govr. Hall & yourself were here, I mentioned that he stood on the ground of all others, liable to be removed if he should be active in opposition to the present order of things: and you both expressed entire satisfaction that it should rest on that ground, as it would restrain him from electioneering or disarm him of official influence if he should become active. soon after this he wrote a letter the expressions of which were susceptible of being construed into a willingness to resign if permitted to stay in a given time. This was immediately noticed, & he was informed he should be indulged in time, as I informed you by letter at the time. but he instantly replied that his meaning in the letter had been quite misunderstood & that he never had meant to offer a resignation. we could not therefore persist in imputing to him an intention to resign contrary to his own express declaration, and his case resumed the same ground on which it had been before and on which all others stood, to wit, a tenure depending on future conduct. the deaths, resignations, and removals for malversation or active hostility to the constituted authorities, have now nearly reduced the participation of office to a just state, so far as respects those offices in my immediate gift, and will ere long give us our just measure. how it is in subordinate offices I know not, as I do not interfere with them. that there should be a general sweep is too contrary to our own declarations on the exclusive principles of the preceding administration. if it was wrong for them to exclude their opponents from all office, it would be equally wrong for us to do it. I have no doubt of the pressure on you on the subject of removal. but few persons care about it; but these few feel strongly. the principles and measures of conducting the affairs of the nation are what is chiefly interesting to the nation at large. who are the subordinate agents, provided the business is well done, is of less concern with them. a candid attention to the rights of the minority is a sacred duty, and I am not of opinion that the majority of our country wish them to be violated, or would fail to disapprove it.
          We have reason to consider as certain the information in the papers that the deposit at New Orleans was restored on the 17th. of May. it was in consequence of an express order from the king of Spain sent to us by a vessel of war, and delivered by our Messenger in N. Orleans on the 12th. or 13th. of May. we hourly expect official information of it. believing certainly that war between France & England is inevitable, I have considerable confidence it will be the means of giving us all the security we can wish on the Missisipi, even if the other motives to do this should have not been listened to.   Accept my wishes for your health & happiness & assurances of my esteem & attachment.
          
            Th: Jefferson
          
        